Order of the County Court of Kings county directing dismissal of indictment charging respondent with subornation of perjury reversed on the law and motion to dismiss denied. The testimony of Autuori and Loffredo that defendant procured them to perjure themselves, corroborated by the testimony of the witness Soraee, and defendant’s conduct on the trial of the negligence action during which, it is claimed, the perjury was committed, unexplained and uncontradicted, would warranty conviction by a petit jury. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur. [166 Misc. 597.]